DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended, cancelled or newly added.  Accordingly, claims 1-24 remain pending in the application and are currently under examination.

Information Disclosure Statement
	The IDS filed 6/5/2020 have been considered.  A signed copy is enclosed herewith.

Claim Objections
Claim 9 is objected to because of the following informalities:  the word “never” in line 2 of the claim appears to be a typographical error.  
Claim 10 is objected to because of the following informalities:  the word “never” in line 2 of the claim appears to be a typographical error. 
 Claim 11 is objected to because of the following informalities:  the word “deceullarization” in line 3 of the claim appears to be a typographical error. 
Claim 21 is objected to because of the following informalities:  the word “never” in line 3 of the claim appears to be a typographical error.  
Claim 22 is objected to because of the following informalities:  the word “never” in line 2 of the claim appears to be a typographical error.  
Claim 23 is objected to because of the following informalities:  the word “decelluarization” in line 3 of the claim appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the active agent" in the 2nd line of the claim.  There is no recitation of “active agent” in the parent claims.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation, “The composite nerve guide of claim 11”.  The claim is indefinite because the claim depends from itself and not an earlier claim (see CFR 1.75).  Thus, it is unclear what limitations are required by the claim.  In the interest of compact prosecution, the examiner is interpreting the claim to depend from claim 10 for art purposes.
Claim 11 recites the limitation, “decellularized by a combination of treatments including gamma irradiation, mechanical decellularization and detergent-processing”.  The phrase 
Claim 20 recites the limitation "the active agent" in the 2nd line of the claim.  There is no recitation of “active agent” in the parent claims.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 20 does not end with a period and as such the claim is indefinite because the claim is not definitively limited only to the limitations expressly recited in the claim. See MPEP 608.01(m).
Claim 23 recites the limitation, “The method of promoting nerve generation of claim 23”.  The claim is indefinite because the claim depends from itself and not an earlier claim (see CFR 1.75).  Thus, it is unclear what limitations are required by the claim.  In the interest of compact prosecution, the examiner is interpreting the claim to depend from claim 22 for art purposes.
Claim 23 recites the limitation, “decellularized by a combination of treatments including gamma irradiation, mechanical decellularization and detergent-processing”.  The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kokai et al. (US 2013/0190687 A1, Jul. 25, 2013, hereafter as “Kokai”).
The instant claims are drawn to a method of promoting nerve generation comprising implanting a composite nerve guide including: (a) and outer nerve conduit; and (b) an inner nerve structure.
	Regarding instant claims 13 and 14, Kokai teaches an implantable medical device including at least one double-walled microsphere containing an active agent, and a biodegradable polymer layer containing the at least one double-walled microsphere; and a method of promoting nerve generation comprising implanting said medical device (abstract; [0011].  Kokai teaches that the medical device is a nerve guide, wherein the nerve guide is a conduit having a lumen ([0003] and [0016]; Fig. 1B and Fib. 2B).  Kokai teaches that nerve stumps (nerve structure) are inserted into each end of the lumen of the guide ([0015]).  The conduit comprises an inner layer comprising a biodegradable polymer, into which are embedded double-walled microspheres; and an outer layer comprising a biodegradable polymer (without double-walled microspheres), wherein said outer layer encapsulates the inner layer ([0007] and [0010]; Fib. 1B).
Regarding instant claim 15, Kokai teaches the biodegradable polymer, polycaprolactone, poly(lactide) and pol(lactic-co-glycolic acid) ([0007]).
claim 16, Kokai teaches a particular embodiment wherein the double-walled microspheres comprise an inner wall (core) of poly(lactide) and an outer wall (shell) of poly(lactic-co-glycolic acid) ([0050]).
	Regarding instant claims 17-19, Kokai teaches a particular embodiment wherein the active agent is a neurotrophic factor such as glial cell-line derived neurotrophic factor (GNDF) or glial growth factor 2 (GGF2) ([0007]).  It is noted that instant claim 17 recites the language, “the double-walled microspheres can include an active agent”.  The phrase “can include” implies that the active agent is optional and not required.  Instant claims 18 and 19 further limit the active agent, but does not specify that the active agent is present.  Accordingly, the claims are being given their broadest most reasonable interpretation, that is, that the active agent or neurotrophic factor is an optional component.  
	Regarding instant claim 20, Kokai teaches promoting nerve generation as well as sustained release of an active agent for at least 7 days ([0010], [0011], [0049], [0052] and [0094]).
Thus, the teachings of Kokai render the instant claims anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kokai et al. (US 2013/0190687 A1, Jul. 25, 2013, hereafter as “Kokai”), as applied to claims 13 and 14 above, in view of Agarwal et al. (WO 2013/066619 A1, May 10, 2013, hereafter as “Agarwal”).
	Instant claims 1-12 are drawn to a composite nerve guide for reconstruction of a nerve defect comprising: (a) an out nerve conduit; and (b) an inner nerve graft; and a method of using thereof.
	Regarding instant claims 1 and 2, Kokai teaches an implantable medical device including at least one double-walled microsphere containing an active agent, and a biodegradable polymer layer containing the at least one double-walled microsphere; and a method of promoting 
Kokai is silent to an inner nerve graft (instant claim 1).
Agarwal teaches a method of repairing a nerve comprising positioning a nerve graft in a nerve conduit, and securing the proximal end of the nerve conduit on a selected portion of a first nerve and securing the distal end of the nerve conduit on a selected portion of a second nerve such that the nerve graft acts as a bridge between the first and second nerves ([0055]; Fig. 4; claim 40).  Agarwal teaches that the combination of a nerve graft with a nerve conduit effectively repairs injured nerves with gaps that are larger than 2-3 cm ([0050]).
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve graft as suggested by Agarwal in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches the combination of a nerve graft and a nerve conduit is effective in repairing nerves by bridging the gap between injured nerve ends.
Regarding instant claim 3, Kokai teaches the biodegradable polymer, polycaprolactone, poly(lactide) and pol(lactic-co-glycolic acid) ([0007]).
claim 4, Kokai teaches a particular embodiment wherein the double-walled microspheres comprise an inner wall (core) of poly(lactide) and an outer wall (shell) of poly(lactic-co-glycolic acid) ([0050]).
	Regarding instant claims 5-7, Kokai teaches a particular embodiment wherein the active agent is a neurotrophic factor such as glial cell-line derived neurotrophic factor (GNDF) or glial growth factor 2 (GGF2) ([0007]).  It is noted that instant claim 5 recites the language, “the double-walled microspheres can include an active agent”.  The phrase “can include” implies that the active agent is optional and not required.  Instant claims 6 and 7 further limit the active agent, but does not specify that the active agent is present.  Accordingly, the claims are being given their broadest most reasonable interpretation, that is, that the active agent or neurotrophic factor is an optional component.  
	Regarding instant claim 8, Kokai teaches promoting nerve generation as well as sustained release of an active agent for at least 7 days ([0010], [0011], [0049], [0052] and [0094]).
Regarding instant claim 9, Kokai is silent to the inner nerve graft being selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof.
Agarwal also teaches that the nerve graft may be an autograft, an allograft, or a xenograft ([0051]).
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a nerve allograft, a nerve autograft, or a nerve xenograft as suggested by Agarwal in the 
Regarding instant claim 10 and 11, Kokai is silent to the inner nerve graft being an acellular/decellularized graft.
Agarwal also teaches that the nerve graft may be a decellularized graft ([0051]).
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as an acellular/decellularized graft as suggested by Agarwal in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches that said acellular/decellularized graft is suitable for the intended purpose of nerve repair in combination with a nerve conduit (MPEP 2144.07).  
It is noted that instant claim 11 is deemed a product-by-process claim due to the limitation, “decellularized by a combination of treatments including gamma irradiation, mechanical decellularization and detergent-processing” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 12, it is noted that the instant claims are product claims and any intended use recitation such as “for reconstruction of a nerve defect, wherein the nerve defect is 
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Agarwal in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches the combination of a nerve graft and a nerve conduit is effective in repairing nerves by bridging a greater than about 2-3 cm gap between injured nerve ends.
Regarding instant claim 21, Kokai teaches the elements discussed above. Kokai is silent to the inner nerve structure being a nerve graft selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof.
Agarwal teaches a method of repairing a nerve comprising positioning a nerve graft in a nerve conduit, and securing the proximal end of the nerve conduit on a selected portion of a first nerve and securing the distal end of the nerve conduit on a selected portion of a second nerve such that the nerve graft acts as a bridge between the first and second nerves ([0055]; Fig. 4; claim 40).  Agarwal teaches that the combination of a nerve graft with a nerve conduit 
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve graft such as a nerve allograft, a nerve autograft, or a nerve xenograft as suggested by Agarwal in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches the combination of a nerve graft and a nerve conduit is effective in repairing nerves by bridging the gap between injured nerve ends and Agarwal also teaches that the particular nerve grafts, nerve allografts, nerve autografts, and nerve xenografts are suitable for the intended purpose of nerve repair in combination with a nerve conduit (MPEP 2144.07).  
Regarding instant claim 22 and 23, Kokai is silent to the inner nerve graft being an acellular/decellularized graft.
Agarwal also teaches that the nerve graft may be a decellularized graft ([0051]).
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as an acellular/decellularized graft as suggested by Agarwal in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches that said acellular/decellularized graft is suitable for the intended purpose of nerve repair in combination with a nerve conduit (MPEP 2144.07).  

Regarding instant claim 24, Kokai is silent to a nerve defect of greater than about 3 cm.  
However, Agarwal teaches that the combination of a nerve graft with a nerve conduit effectively repairs injured nerves with gaps that are larger than about 2-3 cm ([0050]). 
The references are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Agarwal in the invention of Kokai with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches the combination of a nerve graft and a nerve conduit is effective in repairing nerves by bridging a greater than about 2-3 cm gap between injured nerve ends.
Thus, the combined teachings of Kokai and Agarwal render the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,498,221 B2 in view of Agarwal et al. (WO 2013/066619 A1, May 10, 2013, hereafter as “Agarwal”).
The instant claims are drawn to a composite nerve guide for reconstruction of a nerve defect comprising: (a) an out nerve conduit; and (b) an inner nerve graft; and a method of using thereof.
	The patented claims are drawn to implantable nerve guide comprising a biodegradable polymer tube having a lumen comprising (a) an inner layer comprising a biodegradable polymer, into which are embedded double-walled microspheres containing glial cell-line derived neurotrophic factor, wherein poly(lactic-co-glycolic acid) layer forms a core and the poly(lactide) layer forms a shell of the double-walled microsphere and the microspheres provide sustained release of the bioactive neurotrophic factor over at least seven days in an amount effective in promoting nerve regeneration; and (b) an outer layer comprising a biodegradable polymer without microspheres, wherein said outer layer encapsulates the inner layer.
The patented claims are silent to an inner nerve graft (instant claims 1-8).
Agarwal teaches a method of repairing a nerve comprising positioning a nerve graft in a nerve conduit, and securing the proximal end of the nerve conduit on a selected portion of a first nerve and securing the distal end of the nerve conduit on a selected portion of a second nerve such that the nerve graft acts as a bridge between the first and second nerves ([0055]; Fig. 4; claim 40).  Agarwal teaches that the combination of a nerve graft with a nerve conduit effectively repairs injured nerves with gaps that are larger than 2-3 cm ([0050]).
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in 
The patented claims are silent to the inner nerve graft being selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof (instant claim 9).
Agarwal also teaches that the nerve graft may be an autograft, an allograft, or a xenograft ([0051]).
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a nerve allograft, a nerve autograft, or a nerve xenograft as suggested by Agarwal in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches that said nerve allografts, nerve autografts, or nerve xenografts are suitable for the intended purpose of nerve repair in combination with a nerve conduit (MPEP 2144.07).  
The patented claims are silent to the inner nerve graft being an acellular/decellularized graft (instant claims 10 and 11).
Agarwal also teaches that the nerve graft may be a decellularized graft ([0051]).
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in 
It is noted that instant claim 11 is deemed a product-by-process claim due to the limitation, “decellularized by a combination of treatments including gamma irradiation, mechanical decellularization and detergent-processing” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
The patented claims are silent to a nerve defect of greater than about 3 cm (instant claim 12).  However, it is noted that the instant claim is a product claim and the recitation “for reconstruction of a nerve defect, wherein the nerve defect is greater than about 3 cm” is considered an intended use recitation and does not alone show patentable distinction.  It is further noted that Agarwal teaches that the combination of a nerve graft with a nerve conduit effectively repairs injured nerves with gaps that are larger than about 2-3 cm ([0050]).
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Agarwal in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because 
Thus, the instant claims are unpatentable over the patent ‘221 in view of Agarwal.

Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,750,851 B2 in view of Agarwal et al. (WO 2013/066619 A1, May 10, 2013, hereafter as “Agarwal”).
The instant claims are drawn to a method of promoting nerve generation comprising implanting a composite nerve guide including: (a) and outer nerve conduit; and (b) an inner nerve structure.
The patented claims are drawn to a method of promoting nerve generation comprising implanting an implantable nerve guide comprising a biodegradable polymer tube having a lumen comprising: (a) an inner layer comprising a biodegradable polymer, into which are embedded double-walled microspheres containing glial cell-line derived neurotrophic factor, wherein a poly(lactic-co-glycolic acid) layer forms a core and a poly(lactide) layer forms a shell of the double-walled microsphere and the double-walled microspheres provide sustained release of the glial cell-line derived neurotrophic factor over at least seven days in an amount effective in promoting nerve regeneration; and (b) an outer layer comprising a biodegradable polymer without double-walled microspheres, wherein said outer layer encapsulates the inner layer.
The patented claims are silent to an inner nerve structure/graft (instant claims 13-20).
Agarwal teaches a method of repairing a nerve comprising positioning a nerve graft in a nerve conduit, and securing the proximal end of the nerve conduit on a selected portion of a first nerve and securing the distal end of the nerve conduit on a selected portion of a second nerve 
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a nerve graft as suggested by Agarwal in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches the combination of a nerve graft and a nerve conduit is effective in repairing nerves by bridging the gap between injured nerve ends.
The patented claims are silent to the inner nerve structure/graft being selected from the group consisting of a nerve allograft, a nerve autograft, a nerve xenograft, and a combination thereof (instant claim 21).
Agarwal also teaches that the nerve graft may be an autograft, an allograft, or a xenograft ([0051]).
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as a nerve allograft, a nerve autograft, or a nerve xenograft as suggested by Agarwal in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches that said nerve allografts, nerve autografts, or nerve xenografts are suitable for the intended purpose of nerve repair in combination with a nerve conduit (MPEP 2144.07).  
claims 22 and 23).
Agarwal also teaches that the nerve graft may be a decellularized graft ([0051]).
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a particular nerve graft such as an acellular/decellularized graft as suggested by Agarwal in the patented invention with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Agarwal teaches that said acellular/decellularized graft is suitable for the intended purpose of nerve repair in combination with a nerve conduit (MPEP 2144.07).  
It is noted that instant claim 23 is drawn to a method of using a product, not a method of making said product and as such the method of making step, “decellularized by a combination of treatments including gamma irradiation, mechanical decellularization and detergent-processing” is not given patentable weight.  If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
The patented claims are silent to a nerve defect of greater than about 3 cm (instant claim 24). Agarwal teaches that the combination of a nerve graft with a nerve conduit effectively repairs injured nerves with gaps that are larger than about 2-3 cm ([0050]). 
The patent and Agarwal are both drawn to nerve conduits for the purpose of nerve generation/repair, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to repair nerves having a nerve defect of greater than about 3 cm as suggested by Agarwal in the patented invention with a 
Thus, the instant claims are unpatentable over the patent ‘851 in view of Agarwal.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617